Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.
Election/Restrictions
Applicant’s election without traverse in the reply filed on 6/6/22 is acknowledged, as to the following:

    PNG
    media_image1.png
    62
    580
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    70
    643
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    148
    637
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    819
    689
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    748
    675
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    652
    661
    media_image6.png
    Greyscale


Allowable Subject Matter & Closest Prior Art of Record
	The prior art of record was not found to reasonably teach or suggest the elected species compound of I-68, above.  Were the claims amended thereto and pending the final updated and interference search of the art, such an amendment would put the application in condition for allowance.  The closest prior art of record merely by example within the general field is deemed that of U.S. Patent Publication No. 20140249292 and/or 20140256596 (Tite et al.).

Claim Rejections - 35 USC § 112(b) – Indefiniteness; Reasonable Search @ Issue
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements and/or omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the elements and/or between the necessary structural connections See MPEP § 2172.01.  The omitted elements are:

    PNG
    media_image7.png
    245
    663
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    421
    675
    media_image8.png
    Greyscale


Scaffold:
	The Scaffold is defined as a trivalent group that connects and orients a cyclic peptide.  It is unclear if “a cyclic peptide” is referring to Loop A and B, which as long as each is at least an amino acid they will result in a dipeptide – or if “a cyclic peptide” is referring to some other attachment option of another cyclic peptide.  
	Under the broadest reasonable interpretation of the claims, this critical element and cooperative relationship is unclear.
As such a reasonable search of the claimed invention cannot be undertaken until the indefiniteness surrounding the necessary structural connections and elements is resolved either by further amendment with support or evidence of support via definition of how these elements cooperate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654